DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 11-16 remain for examination of which claims 11 and 14-16 were amended in Applicant’s reply. Claims 17-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11-16, claim 11 was amended with the limitation of “wherein the steel is subjected to a heat treatment and provides stable resistance to hydrogen, so that the steel is not embrittled and/or mechanically damaged”
However, instant specification teaches as follows regarding heat treatment.
{p.4: 3-10} A structure described above may include, in particular, a bainitic structure. As is generally known in the field, a bainitic structure may arise from the austenite due to a heat treatment of carbon steel by isothermal transformation or continuous cooling at temperatures below the formation of pearlite up to martensite. In particular, the ferritic microstructure may be part of the bainite, since bainite may be formed from a mixture of ferrite and carbides.
{p. 8: 27-9:2}Moreover, an advantageous settability of the microstructure described above may be facilitated by a heat treatment, as described below, in particular in the compositions described above. In particular, a bainitization may be facilitated in time periods which may be implemented without problems.
{p. 10: 12-26} b) Possibly carrying out a homogenization of the material; and
c) Bainitization of the possibly homogenized material, in that the material is subjected to a heat treatment in a range of greater or equal to 190° C. to less than or equal to 300° C. for a period of at least one week.
{p. 11: 6-12} A steel of this type may be produced, in particular, in that the material provided in method step a) as the source product for the method described here includes silicon and carbon in the quantities described above, and furthermore, in particular, in that an bainitization of the possibly homogenized material takes place, in that the material is subjected in method step c) to a heat treatment within the temperature range described above.
{p. 12: 11-14} It may furthermore be provided that method step b) is carried out in that the material is subjected to a heat treatment at a temperature in a range of greater than or equal to 850° C. to less than or equal to 1,000° C.
As noted above, instant specification teaches two heat treatments – one for homogenization and one for bainitization and both of them occurring at specific temperature ranges and the latter with additional restriction on the time for heat treatment. However, instant claims as amended recites a “heat treatment” which is a broad genus whereas instant disclosure only provides possession of two specific heat treatments as described above. 
Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-16, claim 11 was amended with the limitation of “wherein the steel is subjected to a heat treatment and provides stable resistance to hydrogen, so that the steel is not embrittled and/or mechanically damaged”. However, it is unclear whether the steel is required to have the “stable resistance to hydrogen” during the heat treatment or after the heat treatment. In addition, it is unclear what “mechanically damaged” refers to as it does not provide the who/what would cause this damage which the steel should be resistant to.  
Regarding claim 16, instant claim recites “The component as recited in claim 11, wherein the component is for the fuel cell system, including at least one of a hydrogen pressure tank, a hydrogen line, and a corresponding valve.” It is unclear whether the claim is requiring the fuel cell system to include or have “at least one of a hydrogen pressure tank, a hydrogen line, and a corresponding valve” or whether it is requiring the component to be “at least one of a hydrogen pressure tank, a hydrogen line, and a corresponding valve”. In addition, it is unclear what “corresponding valve” refers to as there is reference to what it refers or corresponds to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
List 1
Element
Instant Claims
(mass%)
Prior Art
Broad
(mass%)
Prior Art
D E F G
(mass%)
C
0.3 – 2.0 	claim 13, 14
0.5 – 1.1		claim 15
> 0.60 – 1.0
0.62
0.78
0.61
0.82
Si
0.5 – 5.0 	claim 13, 14
1.5 – 3.0		claim 15
1.2 – 2.0 
1.80
1.57
1.53
1.80
Mn
0.25 – 4.0	claim 14
0.7 – 1.4		claim 15
0.3 – 1.0 
0.89
0.51
0.78
0.80
Cr
0.2 – 4.0		claim 14
0.4 – 2.5 	claim 15
0.5 – 1.5 
0.51
0.64
0.87
1.08
Mo
0 – 3.0		claim 14
0 – 0.15 		claim 15 
0 – 0.30 
-
-
-
-
V
0 – 0.8		claim 14 
0 – 0.10
-
-
-
-
Fe + impurities
Balance
Balance
Balance







Microstructure
Claim 11: 1-50 Austenite, 50-99 Ferrite
Claim 12: 3-15 Austenite, 85-97 Ferrite
Balance
A: 25.1
A:14.7
A: 29.3
A: 21.9






Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-057458 A of Sakiyama (cited in the IDS dated 10/22/2021) and its English machine translation (JP’458).
Regarding claims 11-16, JP 2017-057458 A of Sakiyama and its English machine translation (JP’458) teaches [0001] “a high-strength low-alloy steel material, particularly a high-strength low-alloy steel material having a tensile strength of 1300 MPa or more, a large elongation, excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like” [0066] “In this case, the current density of the cathodic hydrogen charge and the concentration of ammonium thiocyanate serving as a catalyst for hydrogenation were adjusted so that hydrogen was occluded in the interior of the test piece at a concentration of 2 ppm assuming a severe environment. In addition, the amount of hydrogen to be released into the test piece was set to 500 ° C. when the cathodic hydrogen charge was performed for 96 hours at a current density of 10 ° C. / min with a temperature increasing elimination device when the cathodic hydrogen charge was performed for hours at a current density of the 0.8-1.5mA/cm2 using a solution containing 0 to 5 g / l of ammonium thiocyanate in a solution of 3% NaCl.” which means the prior art teaches of a component (steel material itself and its surface) and its intended use of “for contacting hydrogen” and “for coming into contact with a hydrogen atmosphere” of the instant claim.
Further, the prior art teaches that its steel has a microstructure with a metallic structure consisting of 2 phases of bainitic ferrite and retained austenite, volume fraction of the retained austenite of 10 to 30% {abstract, claim 1, [0014], [0016], [0039]-[0042], [0057]-[0069]} wherein the prior art teaches specific samples, Steels D, E, F and G in Table 2, with a microstructure of bainitic ferrite and retained austenite wherein the volume fraction of retained austenite of the samples D, E, F and G are 25.1%, 14.7%, 29.3% and 21.9%. This means that microstructure phases of bainitic ferrite (which reads on ferrite) and retained austenite (which reads on austenite) of the specific samples of the prior art is within the claimed ranges of the instant claims thereby anticipating the instant claims (Steels D, E, F and G anticipate claim 11 and Steel E anticipates claim 12 – see List 1 above).  A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding the compositional requirements of the instant claims, the prior art teaches [0001], [0057]-[0058] “a high-strength low-alloy steel material having specific compositions wherein a specific example, Steel D, E, F and G in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding the amended limitation of  “wherein the steel is subjected to a heat treatment and provides stable resistance to hydrogen, so that the steel is not embrittled and/or mechanically damaged” of claim 11, it is noted that the instant limitation is directed to a process limitation in a product claim thereby making instant claim a product-by-process claim. However, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. As the prior art teaches [0001] “a high-strength low-alloy steel material, particularly a high-strength low-alloy steel material having a tensile strength of 1300 MPa or more, a large elongation, excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like” with substantially identical composition and microstructure, the product of the prior art reasons on the product as well as the structure of the product of the instant claims. Moreover, the prior art teaches [0048]-[0055] austenization as well as isothermal heat treatment thereby reading on the process limitations. Furthermore, the prior art teaches that its steel has “excellent hydrogen embrittlement resistance” and thereby reading on the property recited.
Regarding the amended limitations of “for contacting hydrogen in a fuel cell system” (preamble of claim 11), “the component is for the fuel cell system” (last line of claim 11) and “The component as recited in claim 11, wherein the component is for the fuel cell system, including at least one of a hydrogen pressure tank, a hydrogen line, and a corresponding valve.” (claim 16), it is noted that the prior art does not explicitly teach the component being part of a fuel cell system. However, the prior art teaches [0001] “a high-strength low-alloy steel material, particularly a high-strength low-alloy steel material having a tensile strength of 1300 MPa or more, a large elongation, excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like” [0066] “In this case, the current density of the cathodic hydrogen charge and the concentration of ammonium thiocyanate serving as a catalyst for hydrogenation were adjusted so that hydrogen was occluded in the interior of the test piece at a concentration of 2 ppm assuming a severe environment. In addition, the amount of hydrogen to be released into the test piece was set to 500 ° C. when the cathodic hydrogen charge was performed for 96 hours at a current density of 10 ° C. / min with a temperature increasing elimination device when the cathodic hydrogen charge was performed for hours at a current density of the 0.8-1.5mA/cm2 using a solution containing 0 to 5 g / l of ammonium thiocyanate in a solution of 3% NaCl.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel material of the prior art and use it for a fuel cell system as required by instant claims since the prior art steel material has high strength and excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like and therefore would be suitable to be employed in a fuel cell system that would require these characteristics.
In the alternative, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy would be capable of the intended use for the fuel system as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) a) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Arguments
Amendments to the instant claims along with Applicant’s arguments, see page 9, filed 03/25/2022, with respect to the rejection(s) of claim(s) 11-15 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the instant claims.
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. As noted above, prior art teaches an alloy with substantially identical structure and composition as claimed in the instant claims. (See rejections above).
In response to applicant’s argument that there is no teaching, suggestion, or motivation and the rejection is based on obvious to try rationale references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art teaches a steel with excellent embrittlement resistance. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel material of the prior art for contacting hydrogen since the steel offers excellent embrittlement resistance. It is noted that Applicant has referred to a “Official Notice” position. No such position has been taken by the Examiner as the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733